Citation Nr: 1330377	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the residuals of a fractured right clavicle.

2.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.  The RO denied the Veteran's claim of entitlement to a rating in excess of 20 percent for the residuals of a fractured right clavicle, as well as his claim for a compensable rating for a right arm muscle injury. The RO also denied his claim of entitlement to a TDIU.  The Veteran was notified of those decisions in a letter dated October 7, 2008.  He disagreed with those decisions, and on May 22, 2009, he was issued a Statement of the Case on all three claims.  In his substantive appeal (VA Form 9) received in May 2009, he reported that he had read the Statement of the Case and was only appealing the denial of an increased rating for the residuals of his fractured right clavicle.  

On October 8, 2009, the Veteran's congressman requested a status report of the Veteran's claim.  On October 9, 2009, the RO informed the congressman that the Veteran had withdrawn his claim for an increased rating for his service-connected right arm muscle injury and for a TDIU.  The RO further informed the congressman that the only issue on appeal was the claim for an increased rating for his service-connected residuals of a right clavicle fracture.  

In a statement, dated October 20, 2009, the Veteran informed the RO that he had not withdrawn his claims for an increased rating for his service-connected right arm muscle injury or for a TDIU.  That statement was dated more than one year after the Veteran was notified of the unfavorable October 2008 rating action.  Accordingly, it was not sufficient to cure the earlier withdrawal of either appeal.  However, that communication served as a new claim for an increased rating for his service-connected muscle injury of the right arm and for a TDIU.  Neither of those claims has been certified to the Board on appeal nor has either claim been developed for appellate purposes.  

The Board has no jurisdiction over the claim of entitlement to an increased rating for a muscle injury of the right arm.  Accordingly, that claim will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  However, it is referred to the RO for appropriate action.

The claim of entitlement to a TDIU is ancillary to Veteran's claim of entitlement to an increased rating for the residuals of a fractured right clavicle.  As such, it must be considered by the RO in conjunction with the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  Accordingly, that claim will be discussed in the remand below. 

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the claim for an increased rating for the Veteran's service-connected residuals of a right clavicle fracture.  Accordingly, that issue will also be discussed in the remand below.  

In August 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  


REMAND

The appeal is REMANDED to the VA Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.  The following actions must be performed::  

1.  During his August 2012 hearing, the Veteran testified that the service-connected residuals of a fractured right clavicle was last examined by VA in September 2008.  He testified that he had less limitation of right arm motion than was less than had been reported on that examination.  Inasmuch as the last VA examination was 5 years earlier, and inasmuch as the residuals of the fractured right clavicle have reportedly deteriorated, an additional examination is warranted.  

The AMC must schedule the Veteran for an orthopedic examination to determine the level of impairment cause by his service-connected residuals of a fractured right clavicle.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify the residuals of the Veteran's fractured right clavicle and report the following:

a) The Veteran's range of right shoulder motion in degrees, that is, how far he can raise his right arm from his side.  

b) Whether or not there is ankylosis, and if so, whether it is favorable or unfavorable.  

i) Favorable ankylosis is manifested by abduction of the right arm to 60 degrees such that the Veteran can reach his mouth and head; 

ii) Unfavorable ankylosis is manifested by abduction of right arm to 25 degrees from the Veteran's side; 

iii) Intermediate ankylosis is between favorable and unfavorable.  

c) Whether there is recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.

d) Whether there is recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements.

e) Whether there is a lack of normal endurance and functional loss of the right arm due to pain and pain on use, including that experienced during flare ups; 

f) Whether the Veteran's right arm demonstrates weakened movement, excess fatigability, and/or incoordination ; 

g) The effects of the service-connected residuals of a right clavicle fracture on the Veteran's ordinary activity, including, but not limited to, his ability to work and his ability to perform the activities of daily living. 

2.  When the actions in part 1 have been completed, readjudicate the issue of entitlement to service connection for a rating in excess of 20 percent for the Veteran's service-connection residuals of right clavicle fracture. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO must issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.

3.  Inform the Veteran of VA's duties to notify and assist him in the development of his claim of entitlement to a TDIU.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. § 3.159 (2013).

4.  When the action in part 3 has been completed, schedule the Veteran for a comprehensive examination to determine the effect of all of his service-connected disabilities on his ability to work.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow substantially gainful employment solely as a result of his service-connected disabilities.  In so doing, the examiner must state how and why he or she reached the opinion they did. 

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

If the Veteran fails to report for the scheduled examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder. If the notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder. 

6.  When the actions in parts 2, 3, 4, and 5 have been completed, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC must issue the Veteran and his representative a Statement of the Case on the TDIU issue and afford them an opportunity to respond.

IF, AND ONLY IF, THE VETERAN PERFECTS AN APPEAL WITH RESPECT TO THE TDIU ISSUE, RETURN THAT ISSUE TO THE BOARD FOR APPELLATE ACTION

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

The Veteran need take no action, unless he is notified to do so. However, he is advised that he has the right to submit additional evidence and argument on the matters which the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


